DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 23-83 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
 					Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 6, 12, 24, 25, 31, 36, 37, 40, 41, 43, 46, 48, 54, 55, 57, 58, 63, 64, 34, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Chamarty  (US 9730156 B1).


Regarding claim 1, Chandramouli (US 2018/0115923) teaches a method of wireless communications at a network node of a core network of a wireless communications system (see para 0085 “Apparatus 1300 can be a network element/entity such as a SGW”), comprising:
 	receiving, from an application server, an indication of data to be delivered to at  least one wireless device ((See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is being received by the SGW ];
determining a handling of the data at the network node of the core network ( see para 0054 “If the SGW determines that buffering is allowed”)[ buffering is interpreted as handling of the data; the SGW determining if SGW can buffer is interpreted as determining a handling of the data]
and transmitting, to SCEF, at least one report indicating handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof.  (see para 0055 “. In the former case, the SGW buffers the MT data”; see para 0056 “The SCEF generally must be informed that the data has been buffered in SGW” fig. 5 shows buffered status transmitted from the S-GW to P-GW and  further forwarded from P-GW to SCEF”).
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating handling of the data performed at the network node of the core network.
Kampmann (US 8954598 B2) receiving, from the application server, a data handling monitoring request that request at least one report indicating handling of the data performed at the network node of the core network.  (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for report of data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)
Chandramouli teaches transmitting at least one report to the SCEF but doesn’t teach transmitting the report to the application server. 
	Chamarty  (US 9730156 B1) teaches transmitting the report to the application server (See col 16 lines 39-41 “communicates an indication to Application Service(s) 42 via SCEF 40 (at 726) indicating that the UE is reachable.”)[ transmitting UE is reachable is interpreted to be type of report being transmitted to the application server]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting the report to the application server in the system of Chandramouli. The motivation is to transmit status to the application server (Chamarty: see col 16 lines 41-42)

Regarding claim 12, Chandramouli teaches an apparatus for wireless communications (see para 0085 “Apparatus 1300 can be a network element/entity such as a SGW”), comprising:
a processor (see para 0085 “Apparatus 1300 can be a network element/entity such as a SGW”)[ it is known in the art that SGW has a processor], 
a memory coupled with the processor (see para 0085 “Apparatus 1300 can be a network element/entity such as a SGW”)[ it is known in the art that SGW has a memory]; and the processor and memory configured to: 
receive, from an application server, an indication of data to be delivered to at least one wireless device (See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is being received by the SGW ];
determine a handling of the data at the network node of the core network( see para 0054 “If the SGW determines that buffering is allowed”)[ buffering is interpreted as handling of the data; the SGW determining if SGW can buffer is interpreted as determining a handling of the data]] ; and 
transmit, to SCEF, at least one report indicating the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0055 “ In the former case, the SGW buffers the MT data”; see para 0056 “The SCEF generally must be informed that the data has been buffered in SGW” fig. 5 shows buffered status transmitted from the S-GW to P-GW and  further forwarded from P-GW to SCEF”).
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.
Kampmann teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network. (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)
Chandramouli teaches transmitting at least one report to the SCEF but doesn’t teach transmitting the report to the application server. 
	Chamarty  (US 9730156 B1) teaches transmitting the report to the application server (See col 16 lines 39-41 “communicates an indication to Application Service(s) 42 via SCEF 40 (at 726) indicating that the UE is reachable.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting the report to the application server in the system of Chandramouli. The motivation is to transmit status to the application server (Chamarty: see col 16 lines 41-42)
	
Regarding claim 54, Chandramouli teaches a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to (see para 0083 “memory 14 can store software modules that provide functionality when executed by processor 22.”)
receive, from an application server, an indication of data to be delivered to at least one wireless device (See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is being received by the SGW ];
determine a handling of the data at the network node of the core network( see para 0054 “If the SGW determines that buffering is allowed”)[ buffering is interpreted as handling of the data; the SGW determining if SGW can buffer is interpreted as determining a handling of the data]] ; and 
transmit, to SCEF, at least one report indicating the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0055 “ In the former case, the SGW buffers the MT data”; see para 0056 “The SCEF generally must be informed that the data has been buffered in SGW” fig. 5 shows buffered status transmitted from the S-GW to P-GW and  further forwarded from P-GW to SCEF”).
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.
Kampmann teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network. (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)
Chandramouli teaches transmit at least one report to the SCEF but doesn’t teach transmitting the report to the application server. 
	Chamarty  (US 9730156 B1) teaches transmit the report to the application server (See col 16 lines 39-41 “communicates an indication to Application Service(s) 42 via SCEF 40 (at 726) indicating that the UE is reachable.”)[ transmitting UE is reachable is interpreted to be type of report being transmitted to the application server].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting the report to the application server in the system of Chandramouli. The motivation is to transmit status to the application server (Chamarty: see col 16 lines 41-42)
 
Regarding claim 37, Chandramouli teaches the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received, comprises indication of one orm ore data packets dropped at the network node of the core network (see fig. 5 report: data discarded)

Regarding claim 31, Chandramouli teaches teach the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received, comprises an indication of one or more data packets received at the network node of the core network from the application server. (Fig 4. Last step report: data delivered)

Regarding claim 36, 41, 64, Chandramouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the second indication of data packets forwarded to the at least one wireless device. (Fig 4. Last step report: data delivered)

Regarding claim 6, 48, 57, Chandramouli teaches the determined handling of the data comprises a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device. ( see para 0054 “If the SGW determines that buffering is allowed”)[ buffering is interpreted as handling of the data; the SGW determining if SGW can buffer is interpreted as determining a handling of the data]
Regarding claim 40, 43, 63,Chandramouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the first indication of data packets stored at the network node.( In the former case, the SGW buffers the MT data”; see para 0056 “The SCEF generally must be informed that the data has been buffered in SGW”).

Regarding claims 2, 46 and 55, Chandramouli doesn’t teach wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request.
Kampmann teaches wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request(See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)


Regarding claim 3,  Chandramouli doesn’t teach receiving, from the application server, a data handling request applicable to the data.
Kampmann teaches receiving, from the application server, a data handling request applicable to the data (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

Regarding claim 25,  Chandramouli doesn’t teach transmitting, from the application server, a data handling request applicable to the data.
Kampmann teaches transmitting, from the application server, a data handling request applicable to the data (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

Regarding claims 24, 67, Chandramouli doesn’t teach wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request.
Kampmann teaches wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request((See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

7.       Claims 4, 5, 7, 32, 33, 34, 47, 49,  and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Chamarty  (US 9730156 B1) and further in view of Seed (US 20160174148).

Regarding claims 4, Chandramouli doesn’t teach the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; a second indication of a maximum time to store the data when the wireless device is unreachable; a maximum number of data packets to store when the wireless device is unreachable; or a combination thereof.
Seed teaches wherein the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable in the system of Modified Stojanovski. The motivation is to notify that the node is sleeping (Seed : see para 0061)

Regarding claim 5, 47, 56, Chandramouli doesn’t teach wherein the at least one report indicating the handling of the data comprises: a fourth indication of one or more data packets received; a fifth indication of an expected data packet storage time; a sixth indication of one or more a maximum data packet storage time; a seventh indication of a number of data packets queued for delivery to the at least one wireless device; a seventh indication of a number of one or more data packets dropped at a core network; an eighth indication of data packets dropped in a radio access network coupling the core network to the at least one wireless device; a ninth indication of one or more data packets successfully received by the at least one wireless device; or a combination thereof.
Seed teaches a fifth indication of an expected data packet storage time (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the third indication of an expected data packet storage time in the system of Chandramouli. The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

Regarding claim 7, 49, Chandramouli doesn’t teach the determined handling of the data comprises a forwarding of the stored data to the wireless device.
Seed teaches the determined handling of the data comprises a forwarding of the stored data to the wireless device (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a forwarding of the stored data to the wireless device in the system of Chandramouli. The motivation is to store the packet until the destination node  is awake (Seed : see para 0075).


Regarding claim 32, Chandramouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the data to be delivered to the at least one wireless device was received, (see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ]
Chandramouli  doesn’t teach an indication of data packets received at the network node of the core network from the application server and stored at the network node of the core network.
Seed teaches an indication of data packets received at the network node of the core network from the application server and stored at the network node of the core network (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a forwarding of the stored data to the wireless device in the system of Chandramouli. The motivation is to store the packet until the destination node is awake (Seed : see para 0075).

Regarding claim 33, Chandramouli teaches wherein at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the data to be delivered to the at least one wireless device was received(see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Chandramouli doesn’t teach an indication of an expected data packet storage time of one or more data packets received at the network node of the core network from the application server and stored at the network node of the core network.
Seed teaches an indication of an expected data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device in the system of Chandramouli. The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

Regarding claim 34, Chandramouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received.(see para 0082 “Upon receipt of the acknowledgement 529, the server-side SMS-IP IWF 410 generates a TCP/IP Ack packet 530 (with the sequence number of the small data packet 522) and transmits this to the portal 412 in accordance with the TCP protocol”; see para 0042 “the portal may be provided as.. server.”)[ IWF is interpreted as network node of the core network  and the portal is interpreted as server; the ack packet is interpreted as report and ack packet provides ack of the packet transmitted to the wireless device ].
Chandramouli doesn’t teach  an indication of a maximum data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network. 
Seed teaches an indication of a maximum data packet storage time of data packets received at the network node of the core network from the application server and stored at the network node of the core network (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device in the system of Chandramouli . The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

8.      Claims  11, 35,  38, 39, 42, 53, 62 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Chamarty  (US 9730156 B1)  and further in view of Dao (US 20170317894 A1)


Regarding claims 11, 53, 62, Chandramouli doesn’t teach adding information to the collected information at the mobility management function, before forwarding the collected information from the mobility management function to the application server via the server. 
Dao teaches adding information to the collected information at the mobility management function, before forwarding the collected information from the mobility management function to the application server via the server (see para 0119 “The NEF 144 may send a network capability update message (378) to the application function instantiated on the external application server 135, 230 to provide updated network capability information based on the change to the network conditions and/or UE context.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the adding information to the collected information at the mobility management function in the system of Modified Stojanovski. The motivation is to provide updated network capability information based on the change to the network conditions and/or UE context (Dao: See para 0119)


Regarding claim 35, Chandramouli teaches the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the data to be delivered to the at least one wireless device was received, indication of a number of data packets received at the network node of the core network from the application server and queued for delivery to the at least one wireless device.
Dao teaches an indication of a number of data packets received at the network node of the core network from the application server and queued for delivery to the at least one wireless device (see para 0095 “For example, the QoS Monitor and Control Function 144 may provide, to at least one of the application server 135 and/or to the UE 24, assigned QoS parameters for data flows between the external application server 135 and the UE 24. The assigned QoS parameters may further be associated with QoS labels which may also be provided, by the QoS Monitor and Control Function 144, to the external application server 135. One example of a QoS parameter is data rate of the data flow, such as any of a mean data rate, a maximum data rate, or a minimum data rate.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to number of data packets received and queued in the system of Chandramouli. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)
	
Regarding claim 38, Chandramouli doesn’t teaches wherein the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received , an indication of data packets received at the network node of the core network from the application server and dropped in a radio access network coupling the core network to the at least one wireless device.
Dao teaches an indication of data packets received at the network node of the core network from the application server and dropped in a radio access network coupling the core network to the at least one wireless device (see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Chandramouli. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)

Regarding claim 39, Chandramouli doesn’t teach wherein the at least one report indicating the handling of the data at the network node of the core network, which is transmitted by the network node of the core network to the application server from which the indication of the data to be delivered to the at least one wireless device was received , an indication of data packets received at the network node of the core network from the application server and successfully received by the at least one wireless device .
Dao teaches an indication of data packets received at the network node of the core network from the application server and successfully received by the at least one wireless device. (see para 0124 “In step 445, the external application server 230 in response to the received updates may select a new transport protocol and parameters. In an aspect the external application server 230 may select a new point of presence (e.g., new mobile edge computing application server) to send data flows to the UE 2 240.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the successfully received data packets in the system of Chandramouli . The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133).


Regarding claim 42, 65,  Chandramouli  doesn’t teach wherein the at least one report indicating the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. 
Dao teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. (see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Chandramouli. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)


9.     Claims 8, 50, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Chamarty  (US 9730156 B1) and further in view of Bajpai (US 20100232437 A1).


Regarding claims 8, 50, 59, Chandramouli doesn’t teach the at least one report indicating the handling of the data is transmitted to the application server: periodically.
Bajpai teaches the at least one report indicating the handling of the data is transmitted to the application server: periodically (see para 0061 “The second node 404 may also transmit status packets 414 acknowledging received data packets 412, 416 once per some predetermined period of time, such as once every 100 milliseconds.”)
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine  the at least one report indicating the handling of the data is transmitted to the application server: periodically in the system of modified Stojanovski. The motivation is to transmit status once per some predetermined period of time (Bajpai: see para 0061)


10.     Claims  9, 10, 51, 52, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Chamarty  (US 9730156 B1)  and further  in view of Emanuelsson (US 2016/0255522 A1).

Regarding claim 9, 51, 60, Chandramouli doesn’t teach collecting information associated with the handling of the data at a gateway; forwarding the collected information to the application server via a server.
Emanuelsson teaches transmitting the at least one report indicating the handling of the data to the application server comprises:
collecting information associated with the handling of the data at a gateway  (see para 0012 “According to some of the example embodiments, the network node may be a RCAF, a PCEF, a mobility management node (e.g., a MME, SGSN, S4-SGSN, ePDG, TWAN, HSGW or SGW over the Gxx /Gx/Sx/interface”; see para 0010 “The method further comprises receiving, from the at least one network node, the congestion status and/or the reachability status of the wireless device. The method also comprises determining if the wireless device is able to receive downlink data based on the congestion status and/or the reachability status”)
forwarding the collected information to the application server via a server (see para 0011 “the transmitting unit is further configured to transmit, to the application server, a notification that the wireless device is able to receive.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine collecting information associated with handling of  the data  in the system of Chandramouli. The motivation is to receive downlink data based on the congestion status. (Emmanuelsson: see para 0010 )

Regarding claim 10, 52, 61, Chandramouli doesn’t teach wherein transmitting the at least one report indicating the handling of the data to the application server comprises:
 collecting information associated with the handling of the data from a gateway, at a mobility management function and
forwarding the collected information from the mobility management function to the application server via a server.
Emanuelsson teaches wherein transmitting the at least one report indicating the handling of the data to the application server comprises:
collecting information associated with the handling of the data from a gateway, at a mobility management function(see para 0012 “According to some of the example embodiments, the network node may be a RCAF, a PCEF, a mobility management node (e.g., a MME, SGSN, S4-SGSN, ePDG, TWAN, HSGW or SGW over the Gxx /Gx/Sx/interface”; see para 0010 “The method further comprises receiving, from the at least one network node, the congestion status and/or the reachability status of the wireless device. The method also comprises determining if the wireless device is able to receive downlink data based on the congestion status and/or the reachability status”) and
forwarding the collected information from the mobility management function to the application server via a server. (see para 0011 “the transmitting unit is further configured to transmit, to the application server, a notification that the wireless device is able to receive.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine collecting information associated with handling of  the data  in the system of Chandramouli. The motivation is to receive downlink data based on the congestion status. (Emmanuelsson: see para 0010 )


11.    Claims 29, 70, 79, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Emanuelsson (US 2016/0255522 A1).

Regarding claims 29, 70,79,  Chandramouli doesn’t teach collecting information associated with the handling of the data at a gateway; forwarding the collected information to the application server via a server.
Emanuelsson teaches transmitting the at least one report indicating the handling of the data to the application server comprises:
collecting information associated with the handling of the data at a gateway  (see para 0012 “According to some of the example embodiments, the network node may be a RCAF, a PCEF, a mobility management node (e.g., a MME, SGSN, S4-SGSN, ePDG, TWAN, HSGW or SGW over the Gxx /Gx/Sx/interface”; see para 0010 “The method further comprises receiving, from the at least one network node, the congestion status and/or the reachability status of the wireless device. The method also comprises determining if the wireless device is able to receive downlink data based on the congestion status and/or the reachability status”)
forwarding the collected information to the application server via a server (see para 0011 “the transmitting unit is further configured to transmit, to the application server, a notification that the wireless device is able to receive.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine collecting information associated with handling of  the data  in the system of Chandramouli. The motivation is to receive downlink data based on the congestion status. (Emmanuelsson: see para 0010 )

12.      Claims 26, 27, 68, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Seed (US 20160174148 A1). 

Regarding claim  26, Chandramouli doesn’t teach the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; a second indication of a maximum time to store the data when the wireless device is unreachable; a maximum number of data packets to store when the wireless device is unreachable; or a combination thereof.
Seed teaches wherein the data handling request comprises: a first indication of whether to store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable; (see para 0074 “sleepy node ND protocol extensions may enable sleep aware store-and -forwarding, sleep aware redirect messages”; also see para 0039 “Examples of sleep aware decisions include a decision to store-and -forward a packet when a node wakes up”). 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine store the data, prior to delivery of the data to a wireless device of the at least one wireless device, when the wireless device is unreachable in the system of Modified Stojanovski. The motivation is to notify that the node is sleeping (Seed : see para 0061)

Regarding claims 27, 68, 77, Chandramouli doesn’t teach wherein the at least one report indicating the handling of the data comprises: a fourth indication of one or more data packets received; a fifth indication of an expected data packet storage time; a sixth indication of one or more a maximum data packet storage time; a seventh indication of a number of data packets queued for delivery to the at least one wireless device; a seventh indication of a number of one or more data packets dropped at a core network; an eighth indication of data packets dropped in a radio access network coupling the core network to the at least one wireless device; a ninth indication of one or more data packets successfully received by the at least one wireless device; or a combination thereof.
Seed teaches a fifth indication of an expected data packet storage time (see para 0005 “The first node may receive a solicitation message that includes one or more sleepy node variables indicative of sleepy attributes of the second node. For example, when second node is sleeping, and thus the determined reachability state is a sleeping state, the first node may store the packet for a time duration specified in one of the sleepy node variables.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the third indication of an expected data packet storage time in the system of Chandramouli. The motivation is to define when the time duration specified in one of the sleepy node variables elapses (Seed: see para 0075).

13.    Claims 30, 71, 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Bajpai (US 20100232437 A1). 

Regarding claims 30, 71, 80, Chandramouli doesn’t teach the at least one report indicating the handling of the data is transmitted to the application server: periodically.
Bajpai teaches the at least one report indicating the handling of the data is transmitted to the application server: periodically (see para 0061 “The second node 404 may also transmit status packets 414 acknowledging received data packets 412, 416 once per some predetermined period of time, such as once every 100 milliseconds.”)
	Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine  the at least one report indicating the handling of the data is transmitted to the application server: periodically in the system of modified Stojanovski. The motivation is to transmit status once per some predetermined period of time (Bajpai: see para 0061).

14.   Claims 45, 74, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  and Kampmann (US 8954598) in view of Dao (US 20170317894 A1)


Regarding claim 45, 74, 83,  Chandramouli  doesn’t teach wherein the at least one report indicating the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. 
Dao teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the third indication of data packets dropped at the core network. (see para 0132 “packets may be scheduled or dropped based on: the rate policy (mean and max rates), packet delay limit, the end-to-end transport protocol between the external application server 230 and the UE 2 240”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the packet dropped in the system of Chandramouli. The motivation is to follow QoS policy, and/or to reduce congestion (Dao: see para 0133)



  Claim(s) 23, 28, 44, 66, 72, 73, 75, 76, 78,  81 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli (US 2018/0115923)  in view of . Kampmann (US 8954598 B2).

Regarding claim 75, Chandramouli (US 2018/0115923) teaches a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor (see para 0013 “a computer program product may be embodied on a non-transitory computer readable medium. The computer program product may be configured to control a processor to perform a method according to the first embodiment.”) to:
transmit, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device (See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is transmitted to the SGW ]; and 
receive, at an application server, at least one report indicating a handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0068 “the SGW can also inform the MME that the data has been delivered to the UE . Based on the report from the MME, the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server.”)[ the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server is interpreted as a second indication of one or more data packets forwarded to the at least one wireless device ]
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.
 Kampmann (US 8954598 B2) receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.  (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

Regarding claim 66, Chandramouli teaches an apparatus  (see para 0053 “a 3rd party service provider”), comprising:
a processor  (see para 0053 “a 3rd party service provider”)[ in the art server is known to have a processor] ;
memory coupled with the processor (see para 0053 “a 3rd party service provider”)[ in the art server is known to have a memory]; and 
transmit, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device(See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is transmitted to the SGW ]; and 
receive at least one report indicating the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0068 “the SGW can also inform the MME that the data has been delivered to the UE . Based on the report from the MME, the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server.”)[ the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server is interpreted as a second indication of one or more data packets forwarded to the at least one wireless device ].
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.
. Kampmann (US 8954598 B2) receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.  (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

Regarding claim 23, Chandramouli teaches a method of wireless communications at an application server (see para 0053 “a 3rd party service provider”), comprising:
transmitting, to a network node of a core network of a wireless communication system, an indication of data to be delivered to at least one wireless device ((See para 0053 “when the SCEF receives an MT push trigger from a 3rd party service provider (via an application program interface (API). The SCEF attempts to deliver the MT packet, which carriers the push trigger to the UE”; see para 0045 “SGW generally must be prepared to buffer the MT data packet)[ since MT packet has push trigger, it implies the indication of the data to be delivered to the UE; SGW is interpreted as a network node of  a core network and since SCEF attempts to deliver the MT packet to the UE And SGW is preparing to buffer, it implies MT Data packet is transmitted to the SGW ]; and 
receiving at least one report indicating the handling of the data at the network node of the core network, wherein the at least one report comprises a first indication of one or more data packets stored, a second indication of one or more data packets forwarded to the at least one wireless device, a third indication of one or more data packets dropped at the core network, or any combination thereof. (see para 0068 “the SGW can also inform the MME that the data has been delivered to the UE . Based on the report from the MME, the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server.”)[ the SCEF knows the data has been delivered to the UE. SCEF can then use this information to report the data delivery to the 3.sup.rd party server is interpreted as a second indication of one or more data packets forwarded to the at least one wireless device ]
Chandramouli teaches transmitting at least one report but doesn’t teach receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.
. Kampmann (US 8954598 B2) receiving, from the application server, a data handling monitoring request that request at least one report indicating a handling of the data performed at the network node of the core network.  (See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)

Regarding claims  28, 69, 78, Chandramouli teaches the determined handling of the data comprises a storage of the data prior to delivery of the data to a wireless device of the at least one wireless device. ( see para 0054 “If the SGW determines that buffering is allowed”)[ buffering is interpreted as handling of the data; the SGW determining if SGW can buffer is interpreted as determining a handling of the data]
Regarding claim 72, 81, Chandramaouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the first indication of data packets stored at the network node. (see para 0056 “In the former case, the SGW buffers the MT data”; see para 0056 “The SCEF generally must be informed that the data has been buffered in SGW” fig. 5 shows buffered status transmitted from the S-GW to P-GW and  further forwarded from P-GW to SCEF”).
Regarding claims 44, 73, 82, Chandramouli teaches wherein the at least one report indicating the handling of the data at the network node of the core network comprises the second indication of data packets forwarded to the at least one wireless device. (Fig 4. Last step report: data delivered).
Regarding claims 24, 76, 67, Chandramouli doesn’t teach wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request.
Kampmann teaches wherein the report indicating the handling of the data is based at least in part on the data handling monitoring request((See col 7 lines 2-4  “The buffer coordinator 114 may be a separate hardware/software component as illustrated, or may be co-located with the video server 112.”; see col 7 lines 45-54 “The component 202 sends a request for buffer properties via signalling connection 144 to the device 102, which responds with a report comprising the requested buffer status information, see connection 218 in FIG. 2 and the messages also referenced as message pair 218 in FIG. 4. The current buffer status information queried from the terminal device 102 may for example comprise a play-out time-point t_playout and a buffer fill level V_buffer. The buffer coordinator 114 may explicitly request buffer status information, as illustrated in the figures, or may receive the information… buffer fill level…..buffer size for a content buffer” ; col 12 lines 47-52 “receiving a request for buffer status information of the content buffer from a server in the network; sending, in response to the request, a report comprising the buffer status information including a buffer fill level of the content buffer to the server”)[ component 202 is part of a buffer coordinator and since buffer coordinator can be part of the server, therefore the server sends request for buffer properties/ status information and since buffer status information is amount of data stored in the buffer it implies the data handling , therefore the request for buffer status information is interpreted request for reporting data handling]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving, from the application server, a data handling monitoring request that request at least one report in the system of Chandramouli. The motivation is to enable seamless switching (Kampmann: See col 7 lines 21-22)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMIT KAUR/Examiner, Art Unit 2416      

                                                                                                                                                                                                 /ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416